                     1   Stephanie A. Hingle (SBN 199396)
                         Rebecca Kim (SBN 276163)
                     2   KUTAK ROCK LLP
                         777 South Figueroa St., Suite 4550
                     3   Los Angeles, CA 90071-3329
                         Telephone: (213) 312-4000
                     4   Facsimile: (213) 312-4001
                         Email:     Stephanie.Hingle@KutakRock.com
                     5   Email:     Rebecca.Kim@KutakRock.com
                     6   Attorneys for Defendants
                         NIKE INC., NIKE RETAIL SERVICES
                     7   INC., and NIKE USA INC.
                     8
                                                  UNITED STATES DISTRICT COURT
                     9
                                                CENTRAL DISTRICT OF CALIFORNIA
                    10
                                                           WESTERN DIVISION
                    11

                    12   ROBIN BROUILLETTE, an                    Case No. 2:21-cv-02006 DMG (KESx)
                         individual,
                    13                                            Assigned to Honorable:
                                              Plaintiff,          District Judge Dolly M. Gee
                    14                                            Courtroom: 8C
                              v.
                    15
                         NIKE, INC.; NIKE RETAIL                  [PROPOSED] ORDER GRANTING
                         SERVICES, INC.; NIKE USA, INC.;          STIPULATION FOR PROTECTIVE
                    16
                         and DOES 1-50, inclusive;                ORDER
                    17
                                            Defendants.           Action Filed: December 24, 2020
                                                                  Removal Date: February 4, 2021
                    18

                    19   ///
                    20   ///
                    21   ///
                    22   ///
                    23   ///
                    24   ///
                    25   ///
                    26   ///
                    27   ///
                    28   ///
KUTAK ROCK LLP
 ATTORNEYS AT LAW
                                                         - 1 - Case No. 2:21-cv-02006 DMG (KESx)
  LOS ANGELES
                                [PROPOSED] ORDER RE STIPULATION FOR PROTECTIVE ORDER
                         4822-5211-0054.1
                     1                                 [PROPOSED] ORDER
                     2            IT IS SO ORDERED that the terms and conditions of this Stipulated
                     3   Protective Order ("Protective Order") shall control the handling of all confidential
                     4   information, documents, or things exchanged in this litigation. Any and all such
                     5   information shall be used exclusively for purposes of this litigation.
                     6            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
                     7   for Protective Order.
                     8            IT IS SO ORDERED.
                     9

                    10

                    11   Dated: May 7, 2021                     DISTRICT COURT MAGISTRATE JUDGE
                    12
                                                                __________________________________
                    13                                          HONORABLE KAREN E. SC9TT
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
KUTAK ROCK LLP
 ATTORNEYS AT LAW
                                                         - 2 - Case No. 2:21-cv-02006 DMG (KESx)
  LOS ANGELES
                                [PROPOSED] ORDER RE STIPULATION FOR PROTECTIVE ORDER
                         4822-5211-0054.1
